Citation Nr: 0711143	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2.  Entitlement to nonservice-connected VA pension benefits.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The Board has reviewed the claims file and finds that further 
development in multiple areas must be accomplished before a 
appellate handling of the issues on appeal can take place.  

First, during his March 2007 hearing with undersigned 
Veterans Law Judge, the veteran reported receiving current VA 
treatment for multiple disorders, including monthly 
Interferon treatment for liver disease and therapy and 
medication for anxiety disorder.  The claims file, however, 
contains VA medical records dated only through July 2006.  As 
such, updated VA medical and mental health records from the 
Pittsburgh VA Medical Center (VAMC) need to be obtained.  

Additionally, the veteran's representative asserted the need 
for a VA examination in conjunction with this claim during 
the recent hearing, and the Board observes that the veteran's 
prior February 2003 VA general medical examination is over 
four years old.  

The Board also notes that this examination did not address 
the presence and extent of any current psychiatric disorders.  
As such, a more comprehensive and contemporaneous examination 
is "necessary" under 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain copies of all VA clinical 
records referable to treatment received 
by the veteran in 2006 and 2007.  The 
veteran in this regard should be notified 
that he may submit any other treatment 
records or medical evidence in order to 
support his claim.  

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the current extent 
of his physical and psychiatric 
disorders, to include the hepatitis C and 
any related liver impairment.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner should provide a diagnosis for 
all physical and psychiatric disorders 
shown upon examination and/or from the 
claims file review.  The examiner is then 
requested to offer an opinion as to 
whether such disorders, individually or 
collectively, preclude the veteran from 
securing and following a substantially 
gainful occupation.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claims for 
nonservice-connected VA pension benefits 
and service connection for hepatitis C 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

